Citation Nr: 1811367	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-19 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the evaluation for right knee chondritis of the patella from 20 percent to 10 percent, effective April 1, 2008, was proper.

2.  Entitlement to an increased rating for right knee chondritis of the patella.

3.  Entitlement to an increased rating for degenerative disc disease with herniated discs at L4-L5 and L5-S1, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for sinusitis.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for neuropsychological symptoms.

6.  Entitlement to service connection for neuropsychological symptoms.

7.  Entitlement to service connection for fibromyalgia.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder, to include sleep apnea.

9.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

10.  Entitlement to service connection for irritable bowel syndrome.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.

12.  Entitlement to service connection for headaches, to include migraines.

13.  Entitlement to service connection for psychiatric disability other than service-connected posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from September 1994 to August 1997.  

These matters come before the Board of Veterans Appeals (Board) on appeal from January 2008 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, and Roanoke, Virginia, respectively.  The claims file is currently under the jurisdiction of the RO in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing has been associated with the claims file.

In a March 2014 decision, the Board held, in part, that the RO's reduction of the rating for the Veteran's right knee chondritis of the patella, from 20 percent to 10 percent, effective April 1, 2008, was proper, denying the Veteran's appeal of that issue.  The Veteran appealed the Board's denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the Court entered an Order granting a Joint Motion for Partial Remand (Joint Motion), and vacating the Board's March 2014 decision only with regard to the denial of the claim seeking restoration of the right knee disability rating.  

In a March 2016 decision, the Board again held, in part, that the RO's reduction of the rating for the Veteran's right knee chondritis of the patella from 20 percent to 10 percent, effective April 1, 2008, was proper.  The Veteran again appealed the Board's denial of his claim to the Court.  In February 2017, the Court entered an Order granting another Joint Motion, and vacating the Board's March 2016 decision only with regard to the denial of the claim seeking restoration of the right knee disability rating.  

The Board's March 2016 decision also remanded the issues of entitlement to increased ratings for degenerative disc disease and right knee chondritis of the patella, as well as entitlement to service connection for sinusitis, neuropsychological symptoms, fibromyalgia, sleep apnea, irritable bowel syndrome, migraine headaches, and severe depression, for additional development.  These issues have returned to the Board for adjudication.  

The Board acknowledges that its March 2016 decision also remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) for additional development.  However, a June 2017 rating decision granted entitlement to service connection for PTSD with sleep disturbance effective May 14, 2012, as well as entitlement to a TDIU effective May 14, 2012.  Although the Veteran filed a notice of disagreement with respect to the effective date assigned to his TDIU grant in September 2017, a statement of the case has not yet been issued on that matter, but VA's electronic Veterans Appeals Control and Locator System (VACOLS) indicates that such is under development by the RO.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, these issues are not presently before the Board.

Finally, the Board notes that its March 2016 decision characterized the issues of entitlement to service connection for severe depression, irritable bowel syndrome, and fibromyalgia as new and material evidence claims.  However, upon review of the record, these issues were first denied in a November 19, 2013, rating decision, and the Veteran submitted additional claims in June 2014, within one year of the November 2013 rating decision, which implicitly expressed disagreement with the denial.  Inasmuch as, thereafter, a July 2017 substantive appeal, was received within 60 days of issuance of the statement of the case in May 2017, the Board finds that the November 2013 rating decision was not final with respect to these issues, and they have been recharacterized as shown on the title page of this decision.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Similarly, the Board's March 2016 decision also remanded the issue of "whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea."  However, a review of the record reveals that the Veteran initially characterized the disability more broadly as a "sleep disorder" and "sleep disturbances."  As such, the Board has recharacterized the issue more broadly as "whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder, to include sleep apnea."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must liberally interpret a claimant's characterization of his or her disability when a broad interpretation is more favorable to the Veteran).  

The issues of entitlement to increased ratings for degenerative disc disease and right knee chondritis of the patella; entitlement to service connection for sinusitis, neuropsychological symptoms, fibromyalgia, a sleep disorder, irritable bowel syndrome, migraine headaches, and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2002 rating decision denied entitlement to service connection for migraine headaches; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  A March 2010 rating decision denied entitlement to service connection for migraine headaches, neuropsychological symptoms, and PTSD with sleep disturbance; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3.  Evidence received since the March 2010 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claims of entitlement to service connection for migraine headaches, neuropsychological symptoms, and a sleep disorder.

4.  The October 2007 VA examination, which failed to reconcile prior right knee diagnoses and service-connected symptoms, was not as full and complete as the initial May 2002 VA examination upon which payment for a 20 percent rating was authorized for service-connected right knee chondritis of the patella, and at the time of the rating reduction effective April 1, 2008, the competent evidence did not demonstrate material improvement in the Veteran's right knee chondritis of the patella which had been maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  The March 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

3.  Evidence submitted to reopen the claims of entitlement to service connection for migraine headaches, neuropsychological symptoms, and a sleep disorder is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303 (2017). 

4.  The criteria for restoration of a 20 percent rating for right knee chondritis of the patella, effective April 1, 2008, have been met.  38 U.S.C.A. § 1155, 5112(b)(6) (West 2012); 38 C.F.R. §§ 3.102 , 3.105(e), 3.344(c), 4.71a, Diagnostic Code 5015 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable disposition of the issues herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for migraine headaches, neuropsychological symptoms, and a sleep disorder, or whether the rating reduction for right knee chondritis of the patella was proper.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Whether new and material evidence has been received to reopen claims of entitlement to service connection for migraine headaches, neuropsychological symptoms, and a sleep disorder

The Veteran seeks to reopen claims of entitlement to service connection for migraine headaches, neuropsychological symptoms, and a sleep disorder.

The Veteran's claim of entitlement to service connection for migraines headaches was originally denied in a December 2002 rating decision on the basis that the Veteran's treatment records did not reflect any treatment or complaints for this disability.  The Veteran did not appeal the December 2002 rating decision in a timely manner or submit new and material evidence within the appeal period.  As such, the December 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

In June 2009, the Veteran filed claims of entitlement to service connection for migraine headaches, sleep disturbances, and neuropsychological symptoms as a result of exposure to environmental hazards while serving in the Persian Gulf.  A March 2010 rating decision denied these claims.  The claim of entitlement to service connection for migraine headaches was denied on the basis that there was no evidence showing that the Veteran's migraine headaches were first diagnosed while in service.  The claim of entitlement to service connection for sleep disturbances was recharacterized as a claim of entitlement to service connection for PTSD with sleep disturbance and denied on the basis that there was no evidence that the Veteran had fear of hostile military or terrorist activity in order to concede an in-service stressor.  The claim of entitlement to service connection for neuropsychological symptoms was denied because there was no current diagnosis of a neurological symptom.  The Veteran did not appeal the March 2010 rating decision in a timely manner or submit new and material evidence within the appeal period.  As such, the March 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Relevant evidence received since the March 2010 rating decision includes VA examinations conducted in June 2016 as well as a DD Form 215 showing that the Veteran had service in Southwest Asia from September 1995 to October 1995.  This evidence is both "new," as it has not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it verifies that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War, thus entitling his claims to be considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for migraine headaches, neuropsychological symptoms, and a sleep disorder are reopened.  Justus, 3 Vet. App. at 512-13.

Whether the reduction of the evaluation for right knee chondritis of the patella from 20 percent to 10 percent, effective April 1, 2008, was proper

As to the reduction of the rating for the Veteran's right knee disability, the provisions of 38 C.F.R. § 3.105(e) set forth the pertinent notice requirements. As outlined below, such notice requirements have been met.

Service connection for right knee chondritis of the patella was granted by a December 2002 rating decision, and a 20 percent evaluation was assigned, effective February 20 2002. In April 2007, the Veteran filed a claim seeking an increased rating, for his right knee disability. In October 2007, the RO issued a rating decision proposing to reduce the rating for the Veteran's right knee disability from 20 percent to 10 percent. The Veteran was informed of this proposed rating change in a letter dated October 29, 2007. In a December 2007 statement, the Veteran expressed his disagreement with the proposed rating change. In a January 2008 rating decision, the RO reduced the Veteran's right knee disability from 20 percent to 10 percent, effective April 1, 2008. He was notified of this rating decision on January 8, 2008. 

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments being made, a rating decision proposing the reduction or discontinuance must-be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence, showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e).  In this case, the January 2008 rating decision was issued more than 60 days after the October 2007 proposed rating decision; therefore, the predetermination procedures specified in 38 C.F.R. § 3.105(e) have been met.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action. This notice must set forth the reasons for the action and the evidence upon which the action is based. Id. Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final, action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id. Here, the reduction was effectuated in a January 2008 rating decision, accompanied by a January 2008 notice letter; the effective date of the reduction was April 1, 2008.  As such, the RO satisfled the requirements by allowing a 60-day period to expire before assigning the new effective date for the rating.  The question is thus whether the reduction was proper based on the evidence of record.

The 20 percent initial rating assigned for right knee chondritis was awarded effective February 20, 2002. The rating was reduced effective April 1, 2008, more than five years later. As such, subsections (a) and (b) of 38 C.F.R. § 3.344 apply. See 38 C.F.R. § 3.344(c) (2017).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete. Examinations. less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, such as epilepsy, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344. The U.S. Court of Appeals for Veterans Claims (Court) has held that the circumstances which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA. Dofflemyer v. Derwinski, 2 Vet. App. 277,280 (1992). 

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether, the examination reports reflecting, such change are based upon thorough examinations. Moreover, 38 C.F.R. § § 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. In Brown, the Court also held that, where a rating has been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action. Brown, 5 Vet. App. at 419-20.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent evaluation, and extension that is limited to 15 degrees warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Normal motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. (2017). 

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate. 38 C.F.R. § 4.7a, Diagnostic Code 5257 (2015).

After a thorough review of the record, the Board finds that the evidence does not support the reduction of the 20 percent rating assigned for the Veteran's right knee disability, effectuated by the January 2008 rating decision. 

Review of the claims file shows that the Veteran's initial 20 percent rating for his right knee disability was assigned based upon the results of a December 2002 VA examination. Review of that examination report shows that physical examination of the right knee revealed flexion to 35 degrees and extension to 0 degrees with no instability. There was subpatellar crepitus with mild pain and grinding.

In April 2007, he filed a claim seeking an increased rating for his right knee disability. The Veteran submitted numerous buddy statements in support of his claim for a higher rating, received in September 2007. The statements reflect that the Veteran experienced knee pain, weakness, slight swelling, snapping, and popping. The statements also indicate that the Veteran wore a knee brace daily. The Veteran submitted statements indicating that he experienced right knee pain, worse with sitting, standing, and lifting.

A May 2007 VA treatment record notes the Veteran's complaints of knee pain. He indicated that he used Icy Hot patches and cream as well as a heating pad and a TENS unit. He noted that his pain was worse with lifting or bending. The diagnosis was bilateral knee pain. In August 2007, the Veteran complained of right knee pain in the anterior patella. Physical examination revealed no swelling and full and stable range of motion with good strength and good dorsal pedal pulse. The patella tracked well and there was no crepitus with motion.
The October. 2007 VA examination reflects that the Veteran complained of right knee pain, which was intermittent in nature, over the anterior aspect of the knee in the patellar area. He indicated that the pain flared on prolonged sitting and with prolonged walking, running, and stair climbing. He denied additional limitation of motion during flare-ups as well as swelling. There were no incapacitating episodes in the prior year affecting his knee. The Veteran stated that his right knee caused occasional locking and buckling.

Physical examination of the right knee revealed no swelling, deformity, or tenderness. There was minimal patellar compression sign, and the knee was stable with intact collateral and cruciate ligaments. Lachman, McMurray, and drawer sign tests were negative. Range of motion showed extension to 0 degrees and flexion to 135 degrees with pain at 130 degrees. Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination. There was minimal crepitus on motion and squatting produced knee pain. The diagnosis was right knee chronic sprain.

The reduction of the rating for the right knee disability was also based on VA outpatient treatment reports. An orthopedic surgery attending note in August 2007 noted the right knee exhibited full and stable range of motion with good strength. The October 2007 VA examination showed right knee range of motion which did not meet the minimum criteria for a compensable evaluation under the pertinent rating criteria. Also, the October 2007 VA examination provided objective findings that did not demonstrate that the Veteran's right knee caused recurrent subluxation or lateral instability, as the collateral and cruciate ligaments were noted to be intact on physical examination, and the knee was characterized as stable. However, the evidence also demonstrated that the Veteran continued to report the use of a knee brace, and that he continued to complain of right knee weakness, locking, and buckling, and flare-ups of pain on repetitive use. Significantly, although he also indicated that the knee pain did not interfere with his activities of daily living, the record includes several lay statements, both from himself and from others, reporting evidence of instability, including falls, walking off-balance, popping, locking, and giving way.  In this regard, the Board notes the Veteran's statements to an independent examiner in October 2015 regarding frequency of falls due to knee instability, an August 2011 statement from the Veteran's fiancée noting that he was unable to use his full range of motion getting in and out of bed, using the shower, and sitting for prolonged periods of time, a July 2012 lay statement from his coworker that noted that his right knee pain caused him to walk off-balance and limp, and the Veteran's statement at a June 2011 VA examination, reporting weakness, stiffness, swelling, giving way, lack of endurance, popping, locking, tenderness, pain, and flare-ups as many as three times per week in his knee.  

Comparison of the evidence of record, at the time that the initial 20 percent rating was awarded with the evidence of record at the time of the rating reduction does not demonstrate a material improvement in the Veteran's right knee disability.  Initially, it is noted that the criteria for compensation for instability of the knee do not require objective evidence of instability because "[t]he regulation does not speak to the type of evidence required," it "does not, by its own terms, restrict evidence to 'objective' evidence." Petiitti v. McDonald, 27 Vet.App. 415, 427 (2015) (finding that the criteria for painful motion did not require objective evidence for compensation). The lay contentions of instability are competent evidence because such is capable of observation.  The lay statements are also are deemed credible, as such was consistently reported when seeking medical treatment and on clinical examination, despite the absence of objective evidence of instability. 

Further, an independent medical opinion provided by W. Gerchick, D.O., was submitted, to the Board in November 2015.  Dr. Gerchick provided a summary of the medical evidence in the claims file along with the Veteran's contentions including regarding his right knee disability. Specifically, Dr. Gerchick noted the Veteran's reports of right knee instability beginning in 2004, and opined that, based on the Veteran's reports, the Veteran had lateral instability since that time. As the evidence of record since 2002 reflects the Veteran's reports of right knee give-way and instability, Dr. Gerchick's opinion that the Veteran has had lateral instability since 2004 is consistent with the lay statements of record.

As such, the lay statements are probative when determining that his right knee disability did not show sustained material improvement under the ordinary conditions of daily life.

It is recognized that the December 2002 VA examination showed that right knee flexion was limited to 35 degrees, which was the basis for the initial 20 percent rating. The October 2007 VA examination reflects that right knee flexion was limited to 130 degrees with pain, a significant improvement in flexion which is noncompensable under the pertinent rating criteria. However, the Board finds that the evidence of record was not sufficient to establish material improvement in the Veteran's right knee disability that was maintained under the ordinary conditions of daily life, sufficient, to warrant a reduction of his 20 percent rating. In this regard, the lay evidence establishes that he had difficulty with activities in daily life.

While the evidence received after the RO effectuated the right knee rating reduction has also been considered by the Board, the Board's decision is focused on the evidence available to the RO at the time the reduction was effectuated.  The Board has conducted a full review of the evidence of record to determine whether there has been a material improvement in the Veteran's right knee disability, and finds that the evidence dated after the RO's reduction does not support a finding of a material improvement in the right knee disability at the time of the rating reduction.

As noted above, the February 2017 Joint Motion which vacated the March 2016 Board decision that the RO's reduction of the rating for the Veteran's right knee chondritis of the patella from 20 percent to 10 percent, effective April 1, 2008, was proper, failed to discuss how it found an October 2007 VA examination, which failed to reconcile prior diagnoses and service-connected symptoms, was as full and complete as the initial May 2002 VA examination upon which payment was authorized.  The Joint Motion also concluded that the Board erred as its conclusion that the Veteran experienced improvement under the ordinary conditions of daily life was not supported by the relevant evidence of record, and that it improperly attempted to discount the Veteran's lay evidence asserting instability of the right knee.  

Indeed, the Board concedes that the evidence of record for the period prior to the rating reduction, effective April 1, 2008, demonstrated that the Veteran's subjective complaints of right knee symptomatology were inconsistent with the objective findings upon physical examination of his right knee.  For instance, neither the May 2002 nor October 2007 VA examination found objective evidence of right knee instability.  However, in an October 2015 report, a physician hired by the Veteran's attorney opined that the Veteran had had "severe lateral instability" in his right knee since 2004, and indicated that the VA examiners had not adequately evaluated the Veteran's disability.  This report was reportedly based on the private physician's review of the Veteran's claims file, and having spoken with the Veteran on "numerous occasions" in September 2015 and October 2015.  

In sum, the Board concludes that the evidence of record, including the evidence dated after the January 2008 rating decision to effectuate the reduction of the right knee disability from 20 percent to 10 percent, does not show sustained material improvement in the right knee disability under the ordinary conditions of daily life sufficient to warrant a reduction of the 20 percent rating.  Thus, the rating reduction was not proper, and the 20 percent rating is restored.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for neuropsychological symptoms is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder is reopened and, to that extent, the claim is granted.

The reduction of the rating for the Veteran's right knee disability from 20 percent to 10 percent was not proper; the 20 percent rating is restored, and the appeal is granted.
REMAND

The Veteran seeks entitlement to increased ratings for degenerative disc disease and right knee chondritis of the patella, and entitlement to service connection for sinusitis, neuropsychological symptoms, fibromyalgia, a sleep disorder, irritable bowel syndrome, migraine headaches, and depression.

The Board observes that, in November 2015, the Veteran's representative submitted additional medical evidence in support of the Veteran's claims with a waiver of RO review of that evidence.  In part, the evidence contained a December 2014 opinion from V. Cassano, M.D., opining that the VA rating formula for Intervertebral Disc Syndrome is "arbitrary and capricious" and "does not meet the intent of 38 C.F.R. section 1."  The Board acknowledges this opinion, but is bound by the applicable law and regulations when deciding a claim for VA benefits. 

However, there are significant inconsistencies between the Veteran's subjective complaints of lumbar spine symptomatology and the objective findings upon physical examination.  For instance, the Veteran has subjectively described his back as "locking up" and becoming immobile and incapacitated for 1 to 2 days at a time.  However, the VA examinations of record have demonstrated no medical evidence of ankylosis or intervertebral disc syndrome with incapacitating episodes of this frequency.  In an attempt to clarify these inconsistencies and determine whether the Veteran's subjective reports of his low back symptoms were consistent with the objective clinical findings, a VA medical opinion was obtained in June 2017.  The VA physician concluded that:

The veteran was not available to be interviewed and examined.  The Virtual VA/VBMS as well as all pertinent records were examined.  Therefore, after reviewing the Virtual VA/VBMS, and all pertinent records, it is the opinion of this examiner that the veteran's subjective reports of his symptoms are consistent with the objective clinical findings.  Functional limitations resulting from the Veteran's low back disorder would include nonstrenuous duties.  He would be limited in bending, lifting/carrying/pushing/pulling heavy objects.  In his history to the examiner on 6-29-2016, he noted having a job with freight company but was unable to work unloading freight and was moved to a less strenuous position.

The Board finds that this VA opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA physician concluded that the Veteran's subjective reports were consistent with the objective clinical findings and opined that the Veteran's low back disability would limit him in bending, lifting, carrying, pushing, and pulling heavy objects, the physician did not address the more severe subjective complaints asserted by the Veteran, such as his back "locking up" and becoming immobile and incapacitated for 1 to 2 days at a time.  As such, with respect to the issue of entitlement to an increased rating for degenerative disc disease with herniated discs at L4-L5 and L5-S1, the Board finds that the Veteran should be provided with another VA examination which clearly clinically documents the current severity and manifestations of his spine disorder and opines as to whether the subjective symptoms documented in the October 2015 private physician's report and the August 2017 TDIU Vocational Assessment Report are consistent with the objective clinical findings of record.  

While the Veteran submitted an independent medical opinion by Dr. Gerchick in November 2015, the report submitted does not reflect the results of a physical examination of the Veteran, which is necessary to properly rate his disabilities, to include his right knee disability.  Further, pursuant to a March 2016 Board remand, a July 2016 Disability Benefits Questionaire of the knee and lower leg reported findings inconsistent with the subjective complaints.  Further, VA outpatient treatment reports dated from 2015 to 2017 reflect complaints of increased pain.  As such, the Board finds that the Veteran should be provided with another VA examination which clearly clinically documents the current severity and manifestations of his service-connected right knee disability.

With respect to the issues of entitlement to service connection for a sleep disorder, depression, and neuropsychological symptoms, the Veteran has asserted that these disabilities are separate and distinct from his service-connected PTSD.  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Here, the Board acknowledges that the Veteran is currently service connected for "PTSD with sleep disturbance," and that the July 2016 VA PTSD examination indicated that his psychiatric symptoms included depression, depressed mood, and sleep impairment.  Additionally, the Board notes that the Veteran has also been diagnosed as having anxiety disorder and major depressive disorder.  As such, an opinion should be obtained as to whether the Veteran exhibits additional psychiatric diagnoses manifested by sleep disturbance, depression, and/or neuropsychological deficits that are separate and distinct from his service-connected PTSD.  For every psychiatric diagnosis that is separate and distinct from the Veteran's service-connected PTSD, an opinion should be obtained as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder manifested in service or is otherwise related to service, or that it was caused or aggravated by the Veteran's service-connected PTSD.

With respect to the issues of entitlement to service connection for irritable bowel syndrome and fibromyalgia, the Veteran contends that he developed these disabilities due to exposure to environmental hazards while serving in the Persian Gulf from September 1995 to October 1995, to include as due to an undiagnosed illness or other qualifying chronic disability.  The Veteran was provided with a VA Gulf War General Medical Examination in June 2016.  The examiner opined that there was no evidence of Gulf War-related fibromyalgia or irritable bowel syndrome on the basis that there was no evidence in the record of diagnoses of these disorders.  In support of this conclusion, the examiner noted that the symptoms the Veteran reported with respect to fibromyalgia were not consistent with the currently-utilized diagnostic criteria (neither the Widespread Pain Index criteria nor the Symptom Severity Score criteria).  However, the examiner did not explain these diagnostic criteria, nor did he specifically explain how the Veteran's symptoms were not consistent with these criteria.  Moreover, the examiner added that "the claims of knee pain and lower back pain may offer alternative explanations of the sx of 'body aches', although he claims the primary sx are 'tired all the time' and 'sluggish' sensations."  Additionally, although the Veteran indicated a history of "cramping" which he attributed to irritable bowel syndrome, the examiner did not render a diagnosis as to this symptom.  

The Board finds that further examination is necessary because the June 2016 VA examiner did not provide any specific details about the Veteran's reported body aches, chronic fatigue, sluggishness, and cramping, and it is unclear from the examiner's findings whether any of the Veteran's symptoms are attributable to identifiable disability(ies).  In particular, the examiner did not specifically explain why the Veteran did not have fibromyalgia, despite noting that he reported body aches, chronic fatigue, and sluggishness.  Although the examiner focused on a lack of prior documentation of irritable bowel syndrome and fibromyalgia in the treatment records to render a negative opinion, the examiner was not clear as to whether the symptoms documented in the report constituted a diagnosable, but medically unexplained, chronic multi-symptom illness of unknown etiology or any diagnosable chronic multi-symptom illness with a partially explained etiology.  As such, on remand the Veteran should be provided with appropriate VA examinations to determine the likelihood that his current complaints of body aches, chronic fatigue, sluggishness, and cramping constitute a diagnosable, but medically unexplained, chronic multi-symptom illness of unknown etiology or any diagnosable chronic multi-symptom illness with a partially explained etiology.  

With respect to the issue of entitlement to service connection for migraine headaches, the Veteran indicated that his headaches had their onset in approximately 1995 when he was stationed in Kuwait.  A review of the Veteran's service treatment records reveals that he complained of headaches in November 1994, at which time he was diagnosed as having viral cold symptoms.  The Veteran was provided with a VA examination in June 2016, at which time he was diagnosed as having migraine including migraine variants which were indicated to have been diagnosed in 1995.  However, this examination report only documented the symptoms associated with the Veteran's migraine headaches and did not offer an etiological opinion.  A VA opinion was obtained in May 2017 in which a different VA physician opined that the Veteran's migraine headaches were "not due to Gulf War exposures in Kuwait."  In support of this conclusion, the physician indicated that review of the service treatment records were silent as to the Veteran ever being evaluated or treated for a headache disorder in service, and that review of the post-service primary care notes were similarly silent as to any treatment for a headache disorder.  In light of the November 1994 service treatment record which documented complaints of in-service headaches, and the Veteran's competent report of experiencing headaches since 1995, the Board finds that the May 2017 VA opinion is inadequate and that a new opinion should be obtained that addresses the likelihood that the Veteran's diagnosed migraine headaches had their onset in service.  

With respect to the issue of entitlement to service connection for sinusitis, the Veteran indicated he first experienced sinus symptomatology while he was stationed in Kuwait in 1995, at which time he was only prescribed nasal spray to combat the climatic dryness.  Service treatment records reveal that the Veteran sought treatment for shortness of breath on several occasions in service, although he was diagnosed as having asthma on those occasions, a disability for which he is already service connected.  In November 1994, the Veteran complained of a sore throat, cough, and headache, which were diagnosed as viral cold symptoms at the time.  Post-service VA treatment records reveal that the Veteran was diagnosed as having chronic sinusitis in February 2012.  The Veteran was provided with a VA examination in June 2016, at which time he was again diagnosed as having sinusitis manifested by complaints of purulent discharge.  The examiner opined that there was no evidence of Gulf War-related sinusitis because the condition had a clear and specific etiology and diagnosis, and because it was not formally diagnosed until 2012.  However, the Board finds that this opinion is inadequate.  Given the Veteran's competent description of chronic sinus symptomatology since service, a new VA opinion should be obtained which discusses whether the sore throat, cough, and headache documented in November 1994 was evidence of in-service sinusitis.  In addition, an opinion should be obtained as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sinusitis was caused or aggravated by his service-connected asthma.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice as to secondary service connection for sinusitis, to include as due to service-connected asthma.

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected degenerative disc disease with herniated discs at L4-L5 and L5-S1.  The claims file must be made available to the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's subjective complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.

In formulating the above opinions, the examiner should address the Veteran's lay statements concerning the severity and manifestations of his lumbar spine symptomatology, as well as the October 2015 private physician's report and the August 2017 TDIU Vocational Assessment Report.  Specifically, the examiner is asked to opine as to whether the subjective symptoms described by the Veteran and contained in the October 2015 and August 2017 reports (to include the Veteran's back "locking up" and becoming immobile and incapacitated for 1 to 2 days at a time) are consistent with the objective clinical findings of record.  

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's subjective account of his lumbar spine symptomatology should be set forth in detail.  

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right knee chondritis of the patella.  The claims file must be made available to the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion and stability studies on the service-connected right knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's subjective complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee.

In formulating the above opinions, the examiner should address the Veteran's lay statements concerning the severity and manifestations of his right knee symptomatology, as well as the October 2015 private physician's report and the August 2017 TDIU Vocational Assessment Report.  Specifically, the examiner is asked to opine as to whether the subjective symptoms described by the Veteran and contained in the October 2015 and August 2017 reports (to include right knee instability) are consistent with the objective clinical findings of record.  

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's subjective account of his right knee symptomatology should be set forth in detail.  

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any diagnosed acquired psychiatric disorder (to include anxiety disorder, major depressive disorder, a sleeping disorder, and/or a disorder manifested by neuropsychological symptoms) with symptoms that are separate and distinct from his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records as well as the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder (to include anxiety disorder, major depressive disorder, a sleeping disorder, and/or a disorder manifested by neuropsychological symptoms) with symptoms that are separate and distinct from his service-connected PTSD.

If any acquired psychiatric disorder other than PTSD (to include anxiety disorder, major depressive disorder, a sleeping disorder, and/or a disorder manifested by neuropsychological symptoms) is diagnosed, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such disability is related to service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such disability (to include anxiety disorder, major depressive disorder, a sleeping disorder, and/or a disorder manifested by neuropsychological symptoms) was caused or has been aggravated by one or more of the Veteran's service-connected disabilities, to include PTSD.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

5.  Schedule the Veteran for a VA fibromyalgia examination.  The claims file, to include a complete copy of this Remand, must be made available to each physician designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and lay assertions.

The examiner is requested to note and detail all reported symptoms of body aches, chronic fatigue, and sluggishness.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of body aches and state what precipitates and what relieves them.

The examiner should list all diagnosed disabilities and state which symptoms of body aches are associated with each disability.  If all symptoms of body aches are associated with diagnosed disability(ies), additional specialist examination(s) for diagnostic purposes is/are not needed.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly indicate whether the Veteran has met the diagnostic criteria for fibromyalgia at any time since approximately February 2013 (even if the disability is now asymptomatic or resolved).  If the diagnostic criteria for fibromyalgia have not been met at any time since approximately February 2013, the examiner should fully explain how the criteria are not met.

If any symptoms of body aches that have been present since approximately February 2013 are related to a distinct and identifiable disability, then, with respect to each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater) that the disability (a) had its onset during service; or (b) is otherwise medically-related to the Veteran's service.

If any symptoms of body aches that have been present since approximately February 2013 have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.  The primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be attributed to a known clinical diagnosis.

If any symptoms of body aches that have been present since approximately February 2013 are not due to a distinct and identifiable disability, then the specialist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater) that the body aches represent (a) an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or (b) a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, then the examiner should also describe the extent to which the illness has manifested.

In addressing the above, the examiner(s) must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of relevant symptoms.

Notably, the absence of documented evidence of treatment for a particular disability in service should not serve as the sole basis for a negative opinion. 

In this regard, the examiner(s) is/are advised that the Veteran is competent to report his body aches, chronic fatigue, and sluggishness, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, then the examiner(s) should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Schedule the Veteran for a VA digestive examination.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.

The examiner is requested to note and detail all reported symptoms of cramping.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms of cramping.  If any symptoms of cramping that have been present since approximately February 2013 are related to a distinct and identifiable disability (such as irritable bowel syndrome), then, with respect to each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater) that the disability (a) had its onset during service; or (b) is otherwise medically-related to the Veteran's service.

If any symptoms of cramping that have been present since approximately February 2013 are not due to a distinct and identifiable disability, then the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater) that the cramping represents (a) an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or (b) a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, then the examiner should also describe the extent to which the illness has manifested.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of relevant symptoms.

Notably, the absence of documented evidence of treatment for a particular disability in service should not serve as the sole basis for a negative opinion. 

In this regard, the examiner(s) is/are advised that the Veteran is competent to report his cramping, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, then the examiner(s) should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Schedule the Veteran for a VA examination to determine the likely etiology of his diagnosed headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater) that the Veteran's diagnosed migraine headaches (a) had their onset during service, or (b) were otherwise medically-related to the Veteran's  service, to include exposure to environmental hazards while stationed in the Southwest Asia theater of operations.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the November 1994 service treatment record which reflects that the Veteran was experiencing a headache.  If lay assertions in any regard are discounted, then the examiner(s) should clearly so state, and explain why. 

8.  Schedule the Veteran for a VA examination to determine the likely etiology of his diagnosed chronic sinusitis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater) that the Veteran's diagnosed chronic sinusitis (a) had its onset during service, or (b) was otherwise medically-related to the Veteran's  service.   If this opinion is negative, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic sinusitis was caused or has been aggravated by one or more of the Veteran's service-connected disabilities, to include asthma.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the November 1994 service treatment record which reflects that the Veteran was experiencing a sore throat, cough, and headache.  If lay assertions in any regard are discounted, then the examiner(s) should clearly so state, and explain why.

9.  After the development requested is completed, readjudicate the claims, and adjudicate secondary service connection for sinusitis, to include as due to service-connected asthma.  If any benefit sought remains denied, then furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


